--------------------------------------------------------------------------------

Exhibit 10.01


SWK HOLDINGS CORPORATION
 
2010 EQUITY INCENTIVE PLAN


 
1.            PURPOSE.  The purpose of this Plan is to provide incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of the Company, and any Parents and
Subsidiaries that exist now or in the future, by offering them an opportunity to
participate in the Company’s future performance through the grant of
Awards.  Capitalized terms not defined elsewhere in the text are defined in
Section 27.


2.            SHARES SUBJECT TO THE PLAN.


2.1           Number of Shares Available.  Subject to Sections 2.5 and 21 and
any other applicable provisions hereof, the total number of Shares reserved and
available for grant and issuance pursuant to this Plan is 4,500,000 Shares.  The
Company may issue Shares that are authorized but unissued shares pursuant to the
Awards granted under the Plan. The Company will reserve and keep available a
sufficient number of Shares to satisfy the requirements of all outstanding
Awards granted under the Plan.


2.2           Lapsed, Returned Awards.  Shares subject to Awards, and Shares
issued upon exercise of Awards, will again be available for grant and issuance
in connection with subsequent Awards under this Plan to the extent such Shares:
(i) are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (ii) are subject to Awards granted under
this Plan that are forfeited or are repurchased by the Company at the original
issue price; (iii) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (iv) are surrendered pursuant to
an Exchange Program.  With respect to SARs, only Shares actually issued pursuant
to a SAR will cease to be available under the Plan; all remaining Shares under
SARs will remain available for future grant or sale under the Plan.  Shares that
have been issued under the Plan under any Award will not be returned to the Plan
and will not become available for future issuance under the Plan; provided,
however, that if Shares issued pursuant to Awards of Restricted Stock, Stock
Bonus Shares, Restricted Stock Units or Performance Shares are repurchased by
the Company at the original issue price or are forfeited to the Company, then
such Shares shall become available for future grant under the Plan.  Shares used
to pay the exercise price of an Award or to satisfy the tax withholding
obligations related to an Award will become available for future grant or sale
under the Plan. To the extent an Award under the Plan is paid out in cash rather
than Shares, such cash payment will not result in reducing the number of Shares
available for issuance under the Plan.


2.3           Minimum Share Reserve.  At all times the Company shall reserve and
keep available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan and all other
outstanding but unvested Awards granted under this Plan.


2.4           Limitations.  No more than 45,000,000 Shares shall be issued
pursuant to the exercise of ISOs.


2.5           Adjustment of Shares.  If the number of outstanding Shares is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company, without consideration, then (a) the number of Shares
reserved for issuance and future grant under the Plan set forth in Section 2.1,
(b) the Exercise Prices of and number of Shares subject to outstanding Options
and SARs, (c) the number of Shares subject to other outstanding Awards, (d) the
maximum number of shares that may be issued as ISOs set forth in Section 2.4,
and (e) the maximum number of Shares that may be issued to an individual or to a
new Employee in any one calendar year set forth in Section 3, shall be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and in compliance with applicable securities laws;
provided that fractions of a Share will not be issued.

 
 

--------------------------------------------------------------------------------

 

3.            ELIGIBILITY.  ISOs may be granted only to Employees.  All other
Awards may be granted to Employees, Consultants, Directors and Outside Directors
of the Company or any Parent or Subsidiary of the Company; provided such
Consultants, Directors and Outside Directors render bona fide services not in
connection with the offer and sale of securities in a capital-raising
transaction.


4.            ADMINISTRATION.


4.1           Committee Composition; Authority.  This Plan will be administered
by the Committee or by the Board acting as the Committee.  Subject to the
general purposes, terms and conditions of this Plan, and to the direction of the
Board, the Committee will have full power to implement and carry out this Plan,
except, however, the Board shall establish the terms for the grant of an Award
to Outside Directors.  The Committee will have the authority to:


(a)           construe and interpret this Plan, any Award Agreement and any
other agreement or document executed pursuant to this Plan;


(b)           prescribe, amend and rescind rules and regulations relating to
this Plan or any Award;


(c)           select persons to receive Awards;


(d)           determine the form and terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Committee will determine;


(e)           determine the number of Shares or other consideration subject to
Awards;


(f)           determine the Fair Market Value in good faith, if necessary;


(g)           determine whether Awards will be granted singly, in combination
with, in tandem with, in replacement of, or as alternatives to, other Awards
under this Plan or any other incentive or compensation plan of the Company or
any Parent or Subsidiary of the Company;


(h)           grant waivers of Plan or Award conditions;


(i)           determine the vesting, exercisability and payment of Awards;

 
2

--------------------------------------------------------------------------------

 

(j)           correct any defect, supply any omission or reconcile any
inconsistency in this Plan, any Award or any Award Agreement;


(k)           determine whether an Award has been earned;


(l)           determine the terms and conditions of any, and to institute any
Exchange Program;


(m)           reduce or waive any criteria with respect to Performance Factors;


(n)           adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code; and


(o)           make all other determinations necessary or advisable for the
administration of this Plan.


4.2           Committee Interpretation and Discretion.  Any determination made
by the Committee with respect to any Award shall be made in its sole discretion
at the time of grant of the Award or, unless in contravention of any express
term of the Plan or Award, at any later time, and such determination shall be
final and binding on the Company and all persons having an interest in any Award
under the Plan.  Any dispute regarding the interpretation of the Plan or any
Award Agreement shall be submitted by the Participant or Company to the
Committee for review.  The resolution of such a dispute by the Committee shall
be final and binding on the Company and the Participant.  The Committee may
delegate to one or more executive officers the authority to review and resolve
disputes with respect to Awards held by Participants who are not Insiders, and
such resolution shall be final and binding on the Company and the Participant.


4.3           Section 162(m) of the Code and Section 16 of the Exchange
Act.  When necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code the Committee shall include at
least two persons who are “outside directors” (as defined under Section 162(m)
of the Code) and at least two (or a majority if more than two then serve on the
Committee) such “outside directors” shall approve the grant of such Award and
timely determine (as applicable) the Performance Period and any Performance
Factors upon which vesting or settlement of any portion of such Award is to be
subject. When required by Section 162(m) of the Code, prior to settlement of any
such Award at least two (or a majority if more than two then serve on the
Committee) such “outside directors” then serving on the Committee shall
determine and certify in writing the extent to which such Performance Factors
have been timely achieved and the extent to which the Shares subject to such
Award have thereby been earned. Awards granted to Insiders must be approved by
two or more “non-employee directors” (as defined in the regulations promulgated
under Section 16 of the Exchange Act).


5.            OPTIONS.  The Committee may grant Options to Participants and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:

 
3

--------------------------------------------------------------------------------

 

5.1           Option Grant.  Each Option granted under this Plan will identify
the Option as an ISO or an NQSO.  An Option may be, but need not be, awarded
upon satisfaction of such Performance Factors during any Performance Period as
are set out in advance in the Participant’s individual Award Agreement.  If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each Option; and (y) select from among the Performance
Factors to be used to measure the performance, if any.  Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.


5.2           Date of Grant.  The date of grant of an Option will be the date on
which the Committee makes the determination to grant such Option, or a specified
future date.  The Award Agreement and a copy of this Plan will be delivered to
the Participant within a reasonable time after the granting of the Option.


5.3           Exercise Period.  Options may be exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such Option;
provided, however, that no Option will be exercisable after the expiration of
ten (10) years from the date the Option is granted; and provided further that no
ISO granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted.  The Committee also may provide
for Options to become exercisable at one time or from time to time, periodically
or otherwise, in such number of Shares or percentage of Shares as the Committee
determines.


5.4           Exercise Price.  The Exercise Price of an Option will be
determined by the Committee when the Option is granted; provided that: (i) the
Exercise Price of an ISO will be not less than one hundred percent (100%) of the
Fair Market Value of the Shares on the date of grant and (ii) the Exercise Price
of any ISO granted to a Ten Percent Stockholder will not be less than one
hundred ten percent (110%) of the Fair Market Value of the Shares on the date of
grant.  Payment for the Shares purchased may be made in accordance with Section
11.  The Exercise Price of a NQSO may not be less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.


5.5           Method of Exercise.  Any Option granted hereunder will be
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share.  An Option will be
deemed exercised when the Company receives: (i) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option, and (ii) full payment for the Shares with respect to which
the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option.  The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.5 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 
4

--------------------------------------------------------------------------------

 

5.6           Termination.  The exercise of an Option will be subject to the
following (except as may be otherwise provided in an Award Agreement):


(a)           If the Participant is Terminated for any reason except for Cause
or the Participant’s death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable by the Participant on the Termination Date no later than three (3)
months after the Termination Date (or such shorter time period or longer time
period not exceeding five (5) years as may be determined by the Committee, with
any exercise beyond three (3) months after the Termination Date deemed to be an
NQSO), but in any event no later than the expiration date of the Options.


(b)           If the Participant is Terminated because of the Participant’s
death or Disability (or the Participant dies within three (3) months after a
Termination other than for Cause or because of the Participant’s Disability),
then the Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the Termination Date
and must be exercised by the Participant’s legal representative, or authorized
assignee, no later than twelve (12) months after the Termination Date (or such
shorter time period not less than six (6) months or longer time period not
exceeding five (5) years as may be determined by the Committee), but in any
event no later than the expiration date of the Options.


(c)           If the Participant is Terminated because of the Participant’s
Disability, then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the
Termination Date and must be exercised by the Participant (or the Participant’s
legal representative or authorized assignee) no later than twelve (12) months
after the Termination Date (with any exercise beyond (a) three (3) months after
the Termination Date when the Termination is for a Disability that is not a
“permanent and total disability” as defined in Section 22(e)(3) of the Code, or
(b) twelve (12) months after the Termination Date when the Termination is for a
Disability that is a “permanent and total disability” as defined in Section
22(e)(3) of the Code, deemed to be exercise of an NQSO), but in any event no
later than the expiration date of the Options.


(d)           If the Participant is terminated for Cause, then Participant’s
Options shall expire on such Participant’s Termination Date, or at such later
time and on such conditions as are determined by the Committee, but in any no
event later than the expiration date of the Options.


5.7           Limitations on Exercise.  The Committee may specify a minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent any Participant from exercising the
Option for the full number of Shares for which it is then exercisable.


5.8           Limitations on ISOs.  With respect to Awards granted as ISOs, to
the extent that the aggregate Fair Market Value of the Shares with respect to
which such ISOs are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds one hundred thousand dollars ($100,000), such Options will be treated as
NQSOs. For purposes of this Section 5.8, ISOs will be taken into account in the
order in which they were granted. The Fair Market Value of the Shares will be
determined as of the time the Option with respect to such Shares is granted.  In
the event that the Code or the regulations promulgated thereunder are amended
after the Effective Date to provide for a different limit on the Fair Market
Value of Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.

 
5

--------------------------------------------------------------------------------

 

5.9           Modification, Extension or Renewal.  The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted.  Any outstanding ISO that is modified, extended,
renewed or otherwise altered will be treated in accordance with Section 424(h)
of the Code.  Subject to Section 18 of this Plan, by written notice to affected
Participants, the Committee may reduce the Exercise Price of outstanding Options
without the consent of such Participants; provided, however, that the Exercise
Price may not be reduced below the Fair Market Value on the date the action is
taken to reduce the Exercise Price.


5.10           No Disqualification.  Notwithstanding any other provision in this
Plan, no term of this Plan relating to ISOs will be interpreted, amended or
altered, nor will any discretion or authority granted under this Plan be
exercised, so as to disqualify this Plan under Section 422 of the Code or,
without the consent of the Participant affected, to disqualify any ISO under
Section 422 of the Code.


6.            RESTRICTED STOCK AWARDS.


6.1           Awards of Restricted Stock.  A Restricted Stock Award is an offer
by the Company to sell to a Participant Shares that are subject to restrictions
(“Restricted Stock”).  The Committee will determine to whom an offer will be
made, the number of Shares the Participant may purchase, the Purchase Price, the
restrictions under which the Shares will be subject and all other terms and
conditions of the Restricted Stock Award, subject to the Plan.


6.2           Restricted Stock  Award Agreement.  All purchases under a
Restricted Stock Award will be evidenced by an Award Agreement.  Except as may
otherwise be provided in an Award Agreement, a Participant accepts a Restricted
Stock Award by signing and delivering to the Company an Award Agreement with
full payment of the Purchase Price, within thirty (30) days from the date the
Award Agreement was delivered to the Participant.  If the Participant does not
accept such Award within thirty (30) days, then the offer of such Restricted
Stock Award will terminate, unless the Committee determines otherwise.


6.3           Purchase Price.  The Committee, in its sole discretion, may
determine to set a Purchase Price for a Restricted Stock Award.  The Purchase
Price, if any, may be less than Fair Market Value on the date the Restricted
Stock Award is granted.  Payment of any Purchase Price must be made in
accordance with Section 11 of the Plan, and the Award Agreement.


6.4           Terms of Restricted Stock Awards.  Restricted Stock Awards will be
subject to such restrictions as the Committee may impose or are required by law.
 These restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement.  Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant.  Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.


6.5           Termination of Participant.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).

 
6

--------------------------------------------------------------------------------

 

7.            STOCK BONUS AWARDS.


7.1           Awards of Stock Bonuses.  A Stock Bonus Award is an award to an
eligible person of Shares (which may consist of Restricted Stock or Restricted
Stock Units) for services to be rendered or for past services already rendered
to the Company or any Parent or Subsidiary.  All Stock Bonus Awards shall be
made pursuant to an Award Agreement.  No payment from the Participant will be
required for Shares awarded pursuant to a Stock Bonus Award.


7.2           Terms of Stock Bonus Awards.  The Committee will determine the
number of Shares to be awarded to the Participant under a Stock Bonus Award and
any restrictions thereon.  These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement.  Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant.  Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.


7.3           Form of Payment to Participant.  Payment may be made in the form
of cash, whole Shares, or a combination thereof, based on the Fair Market Value
of the Shares earned under a Stock Bonus Award on the date of payment, as
determined in the sole discretion of the Committee.


7.4           Termination of Participation.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).


8.            STOCK APPRECIATION RIGHTS.


8.1           Awards of SARs.  A Stock Appreciation Right (“SAR”) is an award to
a Participant that may be settled in cash, or Shares (which may consist of
Restricted Stock), having a value equal to (a) the difference between the Fair
Market Value on the date of exercise over the Exercise Price multiplied by (b)
the number of Shares with respect to which the SAR is being settled (subject to
any maximum number of Shares that may be issuable as specified in an Award
Agreement).  All SARs shall be made pursuant to an Award Agreement.


8.2           Terms of SARs.  The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR; (b)
the Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant’s Termination on each SAR.  The Exercise Price of the
SAR will be determined by the Committee when the SAR is granted, and may be less
than Fair Market Value.  A SAR may be awarded upon satisfaction of Performance
Factors, if any, during any Performance Period as are set out in advance in the
Participant’s individual Award Agreement.  If the SAR is being earned upon the
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for each SAR; and (y)
select from among the Performance Factors to be used to measure the performance,
if any.  Performance Periods may overlap and Participants may participate
simultaneously with respect to SARs that are subject to different Performance
Factors and other criteria.

 
7

--------------------------------------------------------------------------------

 

8.3           Exercise Period and Expiration Date.  A SAR will be exercisable
within the times or upon the occurrence of events determined by the Committee
and set forth in the Award Agreement governing such SAR.  The SAR Agreement
shall set forth the expiration date; provided that no SAR will be exercisable
after the expiration of ten (10) years from the date the SAR is granted.  The
Committee may also provide for SARs to become exercisable at one time or from
time to time, periodically or otherwise (including, without limitation, upon the
attainment during a Performance Period of performance goals based on Performance
Factors), in such number of Shares or percentage of the Shares subject to the
SAR as the Committee determines.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).  Notwithstanding the
foregoing, the rules of Section 5.6 also will apply to SARs.


8.4           Form of Settlement.  Upon exercise of a SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying (i) the difference between the Fair Market Value of a Share on the
date of exercise over the Exercise Price; times (ii) the number of Shares with
respect to which the SAR is exercised. At the discretion of the Committee, the
payment from the Company for the SAR exercise may be in cash, in Shares of
equivalent value, or in some combination thereof.


9.            RESTRICTED STOCK UNITS.


9.1           Awards of Restricted Stock Units.  A Restricted Stock Unit (“RSU”)
is an award to a Participant covering a number of Shares that may be settled in
cash, or by issuance of those Shares (which may consist of Restricted
Stock).  All RSUs shall be made pursuant to an Award Agreement.


9.2           Terms of RSUs.  The Committee will determine the terms of an RSU
including, without limitation: (a) the number of Shares subject to the RSU; (b)
the time or times during which the RSU may be settled; and (c) the consideration
to be distributed on settlement, and the effect of the Participant’s Termination
on each RSU.  An RSU may be awarded upon satisfaction of such Performance
Factors (if any) during any Performance Period as are set out in advance in the
Participant’s Award Agreement.  If the RSU is being earned upon satisfaction of
Performance Factors, then the Committee will: (x) determine the nature, length
and starting date of any Performance Period for the RSU; (y) select from among
the Performance Factors to be used to measure the performance, if any; and
(z) determine the number of Shares deemed subject to the RSU.  Performance
Periods may overlap and participants may participate simultaneously with respect
to RSUs that are subject to different Performance Periods and different
performance goals and other criteria.


9.3           Form and Timing of Settlement.  Payment of earned RSUs shall be
made as soon as practicable after the date(s) determined by the Committee and
set forth in the Award Agreement. The Committee, in its sole discretion, may
settle earned RSUs in cash, Shares, or a combination of both.


9.4           Termination of Participant.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).


10.           PERFORMANCE SHARES.


10.1           Awards of Performance Shares.  A Performance Share Award is an
award to a Participant denominated in Shares that may be settled in cash, or by
issuance of those Shares (which may consist of Restricted Stock).  Grants of
Performance Shares shall be made pursuant to an Award Agreement.

 
8

--------------------------------------------------------------------------------

 

10.2           Terms of Performance Shares.  The Committee will determine, and
each Award Agreement shall set forth, the terms of each award of Performance
Shares including, without limitation: (a) the number of Shares deemed subject to
such Award; (b) the Performance Factors and Performance Period that shall
determine the time and extent to which each award of Performance Shares shall be
settled; (c) the consideration to be distributed on settlement, and the effect
of the Participant’s Termination on each award of Performance Shares.  In
establishing Performance Factors and the Performance Period the Committee will:
(x) determine the nature, length and starting date of any Performance Period;
(y) select from among the Performance Factors to be used; and (z) determine the
number of Shares deemed subject to the award of Performance Shares.  Prior to
settlement the Committee shall determine the extent to which Performance Shares
have been earned.  Performance Periods may overlap and Participants may
participate simultaneously with respect to Performance Shares that are subject
to different Performance Periods and different performance goals and other
criteria.


10.3           Value, Earning and Timing of Performance Shares.  Each
Performance Share will have an initial value equal to the Fair Market Value of a
Share on the date of grant.  After the applicable Performance Period has ended,
the holder of Performance Shares will be entitled to receive a payout of the
number of Performance Shares earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
Performance Factors or other vesting provisions have been achieved. The
Committee, in its sole discretion, may pay earned Performance Shares in the form
of cash, in Shares (which have an aggregate Fair Market Value equal to the value
of the earned Performance Shares at the close of the applicable Performance
Period) or in a combination thereof.


10.4           Termination of Participant.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).


11.           PAYMENT FOR SHARE PURCHASES.


Payment from a Participant for Shares purchased pursuant to this Plan may be
made in cash or by check or, where expressly approved for the Participant by the
Committee and where permitted by law (and to the extent not otherwise set forth
in the applicable Award Agreement):


(a)           by cancellation of indebtedness of the Company to the Participant;


(b)           by surrender of shares of the Company held by the Participant that
have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Award will be exercised or
settled;


(c)           by waiver of compensation due or accrued to the Participant for
services rendered or to be rendered to the Company or a Parent or Subsidiary of
the Company;


(d)           by consideration received by the Company pursuant to a
broker-assisted and/or same day sale (or other) cashless exercise program
implemented by the Company in connection with the Plan;


(e)           by any combination of the foregoing; or


(f)           by any other method of payment as is permitted by applicable law.

 
9

--------------------------------------------------------------------------------

 

12.           GRANTS TO OUTSIDE DIRECTORS.


12.1           Types of Awards.  Outside Directors are eligible to receive any
type of Award offered under this Plan except ISOs.  Awards pursuant to this
Section 12 may be automatically made pursuant to policy adopted by the Board, or
made from time to time as determined in the discretion of the Board.


12.2           Eligibility.  Awards pursuant to this Section 12 shall be granted
only to Outside Directors.  An Outside Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this Section
12.


12.3           Vesting, Exercisability and Settlement.  Except as set forth in
Section 21, Awards shall vest, become exercisable and be settled as determined
by the Board.  With respect to Options and SARs, the exercise price granted to
Outside Directors shall not be less than the Fair Market Value of the Shares at
the time that such Option or SAR is granted.


13.           WITHHOLDING TAXES.


13.1           Withholding Generally.  Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan, the Company may require the
Participant to remit to the Company an amount sufficient to satisfy applicable
federal, state, local and international withholding tax requirements prior to
the delivery of Shares pursuant to exercise or settlement of any
Award.  Whenever payments in satisfaction of Awards granted under this Plan are
to be made in cash, such payment will be net of an amount sufficient to satisfy
applicable federal, state, local and international withholding tax requirements.


13.2           Stock Withholding.  The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may require or
permit a Participant to satisfy such tax withholding obligation, in whole or in
part by (without limitation) (i) paying cash, (ii) electing to have the Company
withhold otherwise deliverable cash or Shares having a Fair Market Value equal
to the minimum statutory amount required to be withheld, or (iii) delivering to
the Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld. The Fair Market Value of the Shares to
be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.


14.           TRANSFERABILITY.  Unless determined otherwise by the Committee, an
Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by will or by the laws of descent or
distribution.  If the Committee makes an Award transferable, such Award will
contain such additional terms and conditions as the Committee deems
appropriate.  All Awards shall be exercisable: (i) during the Participant’s
lifetime only by (A) the Participant, or (B) the Participant’s guardian or legal
representative; and (ii) after the Participant’s death, by the legal
representative of the Participant’s heirs or legatees


15.           PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.


15.1           Voting and Dividends.  No Participant will have any of the rights
of a stockholder with respect to any Shares until the Shares are issued to the
Participant.  After Shares are issued to the Participant, the Participant will
be a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price, as the
case may be, pursuant to Section 15.2.

 
10

--------------------------------------------------------------------------------

 

15.2           Restrictions on Shares.  At the discretion of the Committee, the
Company may reserve to itself and/or its assignee(s) a right to repurchase (a
“Right of Repurchase”) a portion of any or all Unvested Shares held by a
Participant following such Participant’s Termination at any time within ninety
(90) days after the later of the Participant’s Termination Date and the date the
Participant purchases Shares under this Plan, for cash and/or cancellation of
purchase money indebtedness, at the Participant’s Purchase Price or Exercise
Price, as the case may be.


16.           CERTIFICATES.  All certificates for Shares or other securities
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable federal, state or foreign securities
law, or any rules, regulations and other requirements of the SEC or any stock
exchange or automated quotation system upon which the Shares may be listed or
quoted.


17.           ESCROW; PLEDGE OF SHARES.  To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates.  Any Participant who is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under this Plan will be
required to pledge and deposit with the Company all or part of the Shares so
purchased as collateral to secure the payment of the Participant’s obligation to
the Company under the promissory note; provided, however, that the Committee may
require or accept other or additional forms of collateral to secure the payment
of such obligation and, in any event, the Company will have full recourse
against the Participant under the promissory note notwithstanding any pledge of
the Participant’s Shares or other collateral.  In connection with any pledge of
the Shares, the Participant will be required to execute and deliver a written
pledge agreement in such form as the Committee will from time to time
approve.  The Shares purchased with the promissory note may be released from the
pledge on a pro rata basis as the promissory note is paid.


18.           REPRICING; EXCHANGE AND BUYOUT OF AWARDS.  The Committee may
reprice Options or SARS without prior stockholder approval.  The Committee may,
at any time or from time to time authorize the Company, in the case of an Option
or SAR exchange, and with the consent of the respective Participants (unless not
required pursuant to Section 5.9 of the Plan), to pay cash or issue new Awards
in exchange for the surrender and cancellation of any, or all, outstanding
Awards.


19.           SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.  An Award will not
be effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other
issuance.  Notwithstanding any other provision in this Plan, the Company will
have no obligation to issue or deliver certificates for Shares under this Plan
prior to: (a) obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal
law or ruling of any governmental body that the Company determines to be
necessary or advisable.  The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any state securities laws, stock exchange or
automated quotation system, and the Company will have no liability for any
inability or failure to do so.

 
11

--------------------------------------------------------------------------------

 

20.           NO OBLIGATION TO EMPLOY.  Nothing in this Plan or any Award
granted under this Plan will confer or be deemed to confer on any Participant
any right to continue in the employ of, or to continue any other relationship
with, the Company or any Parent or Subsidiary of the Company or limit in any way
the right of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time.


21.           CORPORATE TRANSACTIONS.


21.1           Assumption or Replacement of Awards by Successor.  In the event
of a Corporate Transaction any or all outstanding Awards may be assumed or
replaced by the successor corporation, which assumption or replacement shall be
binding on all Participants.  In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards).  The successor corporation may also issue,
in place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant.  In the event such successor
or acquiring corporation (if any) refuses to assume, convert, replace or
substitute Awards, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Plan to the contrary, such Awards
will expire on such transaction at such time and on such conditions as the Board
will determine; the Board (or, the Committee, if so designated by the Board)
may, in its sole discretion, accelerate the vesting of such Awards in connection
with a Corporate Transaction.  In addition, in the event such successor or
acquiring corporation (if any) refuses to assume, convert, replace or substitute
Awards, as provided above, pursuant to a Corporate Transaction, the Committee
will notify the Participant in writing or electronically that such Award will be
exercisable for a period of time determined by the Committee in its sole
discretion, and such Award will terminate upon the expiration of such
period.  Awards need not be treated similarly in a Corporate Transaction.


21.2           Assumption of Awards by the Company.  The Company, from time to
time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either; (a) granting an Award under this Plan in substitution of
such other company’s award; or (b) assuming such award as if it had been granted
under this Plan if the terms of such assumed award could be applied to an Award
granted under this Plan.  Such substitution or assumption will be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant.  In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the Purchase Price or the Exercise Price, as the case may be, and
the number and nature of Shares issuable upon exercise or settlement of any such
Award will be adjusted appropriately pursuant to Section 424(a) of the Code).


21.3           Outside Directors’ Awards.  Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Outside Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.


22.           ADOPTION AND STOCKHOLDER APPROVAL.  The Committee, in its sole
discretion, may at any time determine to submit the Plan for the approval of the
Company’s stockholders, consistent with applicable laws.

 
12

--------------------------------------------------------------------------------

 

23.           TERM OF PLAN/GOVERNING LAW.  Unless earlier terminated as provided
herein, this Plan will become effective on the Effective Date and will terminate
ten (10) years from the date this Plan is adopted by the Board.  This Plan and
all Awards granted hereunder shall be governed by and construed in accordance
with the laws of the State of Delaware.


24.           AMENDMENT OR TERMINATION OF PLAN.  The Board may at any time
terminate or amend this Plan in any respect, including, without limitation,
amendment of any form of Award Agreement or instrument to be executed pursuant
to this Plan; provided, however, that the Board will not, without the approval
of the stockholders of the Company, amend this Plan in any manner that requires
such stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.


25.           NONEXCLUSIVITY OF THE PLAN.  Neither the adoption of this Plan by
the Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock awards and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.


26.           INSIDER TRADING POLICY.  Each Participant who receives an Award
shall comply with any policy adopted by the Company from time to time covering
transactions in the Company’s securities by Employees, officers and/or directors
of the Company.


27.           DEFINITIONS.  As used in this Plan, and except as elsewhere
defined herein, the following terms will have the following meanings:


“Award” means any award under the Plan, including any Option, Restricted Stock,
Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.


“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, which shall be in substantially a form (which need not
be the same for each Participant) that the Committee has from time to time
approved, and will comply with and be subject to the terms and conditions of
this Plan.


“Board” means the Board of Directors of the Company.


“Cause” means (i) the commision of any act of fraud, embezzlement or dishonesty
by the Participant, (ii) any unauthorized use or disclosure by the Participant
of confidential information or trade secrets of the Company, or (iii) any
intentional misconduct by a Participant that adversely affects the business or
affairs of the Company in a material manner.  The foregoing definition shall not
be deemed to be inclusive of all the acts or omissions which the Company may
consider as grounds for the dismissal or discharge of a Participant.


“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.


“Committee” means the Compensation Committee of the Board or those persons to
whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.


“Company” means SWK Holdings Corporation, or any successor corporation.

 
13

--------------------------------------------------------------------------------

 

“Consultant” means any person, including an advisor or independent contractor,
engaged by the Company or a Parent or Subsidiary to render services to such
entity.


“Corporate Transaction” means the occurrence of any of the following events: (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then-outstanding voting securities; (ii) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;
(iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation or (iv) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company).


“Director” means a member of the Board.


“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code, provided, however, that except with respect to Awards granted as
ISOs, the Committee in its discretion may determine whether a total and
permanent disability exists in accordance with non-discriminatory and uniform
standards adopted by the Committee from time to time, whether temporary or
permanent, partial or total, as determined by the Committee.


 “Effective Date” means the date this Plan is approved by the Company’s
stockholders, the date of which shall be within twelve (12) months before or
after the date this Plan is adopted by the Board.


“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.


“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.


“Exercise Price” means, with respect to an Option, the price at which a holder
may purchase the Shares issuable upon exercise of an Option and with respect to
a SAR, the price at which the SAR is granted to the holder thereof.


“Exchange Program” means a program pursuant to which outstanding Awards are
surrendered, cancelled or exchanged for cash, the same type of Award or a
different Award (or combination thereof).


“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:


(a)           if such Common Stock is publicly traded and is then listed on a
national securities exchange, its closing price on the date of determination on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading as reported in The Wall Street Journal or such other
source as the Board or the Committee deems reliable;

 
14

--------------------------------------------------------------------------------

 

(b)           if such Common Stock is publicly traded but is neither listed nor
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices on the date of determination as reported in The
Wall Street Journal or such other source as the Board or the Committee deems
reliable;


(c)           in the case of an Option or SAR grant made on the Effective Date,
the price per share at which shares of the Company’s Common Stock are initially
offered for sale to the public by the Company’s underwriters in the initial
public offering of the Company’s Common Stock pursuant to a registration
statement filed with the SEC under the Securities Act; or


(d)           if none of the foregoing is applicable, by the Board or the
Committee in good faith.


“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.


“Option” means an award of an option to purchase Shares pursuant to Section 5 or
Section 12 of the Plan.


“Outside Director” means a Director who is not an Employee of the Company or any
Parent or Subsidiary.


“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.


“Participant” means a person who holds an Award under this Plan.


 “Performance Factors” means the factors selected by the Committee, which may
include, but are not limited to the, the following measures (whether or not in
comparison to other peer companies) to determine whether the performance goals
established by the Committee and applicable to Awards have been satisfied:


 
·
Net revenue and/or net revenue growth;



 
·
Earnings per share and/or earnings per share growth;



 
·
Earnings before income taxes and amortization and/or earnings before income
taxes and amortization growth;



 
·
Operating income and/or operating income growth;



 
·
Net income and/or net income growth;



 
·
Total stockholder return and/or Share price appreciation;



 
·
Return on equity;



 
·
Operating cash flow return on income;


 
15

--------------------------------------------------------------------------------

 

 
·
Adjusted operating cash flow return on income;



 
·
Economic value added;



 
·
Individual business objectives; and



 
·
Company specific operational metrics.



“Performance Period” means the period of service determined by the Committee,
not to exceed five (5) years, during which years of service or performance is to
be measured for the Award.


“Performance Share” means an Award granted pursuant to Section 10 or Section 12
of the Plan.


“Plan” means this SWK Holdings Corporation 2010 Equity Incentive Plan.


“Purchase Price” means the price to be paid for Shares acquired under the Plan,
other than Shares acquired upon exercise of an Option or SAR.


“Restricted Stock Award” means an award of Shares pursuant to Section 6 or
Section 12 of the Plan, or issued pursuant to the early exercise of an Option.


“Restricted Stock Unit” means an Award granted pursuant to Section 9 or Section
12 of the Plan.


“SEC” means the United States Securities and Exchange Commission.


“Securities Act” means the United States Securities Act of 1933, as amended.


“Shares” means shares of the Company’s Common Stock and any successor security.


“Stock Appreciation Right” means an Award granted pursuant to Section 8 and
Section 12 of the Plan.


“Stock Bonus” means an Award granted pursuant to Section 7 or Section 12 of the
Plan.


“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.


“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
to the Company or a Parent or Subsidiary of the Company.  An employee will not
be deemed to have ceased to provide services in the case of (i) sick leave, (ii)
military leave, or (iii) any other leave of absence approved by the Committee;
provided, that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute or unless provided otherwise pursuant to formal policy adopted from time
to time by the Company and issued and promulgated to employees in writing.  In
the case of any employee on an approved leave of absence, the Committee may make
such provisions respecting suspension of vesting of the Award while on leave
from the employ of the Company or a Parent or Subsidiary of the Company as it
may deem appropriate, except that in no event may an Award be exercised after
the expiration of the term set forth in the applicable Award Agreement.  The
Committee will have sole discretion to determine whether a Participant has
ceased to provide services and the effective date on which the Participant
ceased to provide services (the “Termination Date”).

 
16

--------------------------------------------------------------------------------

 

“Unvested Shares” means Shares that have not yet vested or are subject to a
right of repurchase in favor of the Company (or any successor thereto).


 
17

--------------------------------------------------------------------------------